Kupferman, J. (concurring in partial dissent). I
am in substantial concurrence with the dissent by my colleague, Kassal, J. However, I believe another view should be presented. 1i Inasmuch as both parties seek a divorce for cruel and inhuman treatment, it would appear that, at the very least, a dual divorce should be granted. (See 1 Foster-Freed, Law and the Family, 1983 Cum Supp, § 6:27A [Dual Divorce]; John W. S. v Jeanne F. S., 48 AD2d 30; Belandres v Belandres, 58 AD2d 63; Lischynsky v Lischynsky, 95 AD2d 111; Patrizio v Patrizio, 96 AD2d 1149.) ¶ Accordingly, the question of fault comes into play only with respect to economic issues and not necessarily with respect to the divorce itself. Under the Equitable Distribution Law (Domestic Relations Law, § 236, part B) there is a whole new approach to the problem. While I do not think that the old cases with respect to the restrictive approach to discovery have application, they are in any event irrelevant on the issue now before us.